583 So.2d 1094 (1991)
BENSONHURST DRYWALL, INC., Petitioner,
v.
Saul LEDESMA, Respondent.
No. 91-1736.
District Court of Appeal of Florida, Fourth District.
July 24, 1991.
Rehearing and Reconsideration Denied September 12, 1991.
Jonathan J. Davis, Walton, Lantaff, Schroeder & Carson, Fort Lauderdale, for petitioner.
No appearance filed by respondent.
PER CURIAM.
This petition for writ of certiorari is dismissed as being untimely. The petitioner filed a motion for protective order from certain discovery which was denied on March 7, 1991. That order was not appealed. Petitioner then refused to permit the discovery at a deposition which was terminated. After an order resetting the deposition was entered, and a subpoena requesting the same documents as before was served, petitioner filed a second motion for protective order alleging essentially the same grounds as the first but in greater detail. This too was denied by the court prompting this petition.
Any petition for writ of certiorari should have been filed after the first order denying the motion for protective order. Petitioner cannot evade the time requirements of Florida Rule of Appellate Procedure 9.100(c) by filing successive motions addressed to the same issue. We liken this to the filing of a motion for rehearing from a *1095 non-final order which does not toll rendition. See McGee v. McGee, 487 So.2d 412 (Fla. 4th DCA 1986).
Dismissed.
DELL, STONE and WARNER, JJ., concur.